Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 05/26/2022. Claims 1-30 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 08/01/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,392,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 17/826,028
Patent No.: US 11,392,210 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claims 2, 3 
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 15
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14 
Claim 13
Claim 15
Claim 14
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24
Claim 25
Claim 25
Claim 26
Claim 26
Claim 27
Claim 27
Claim 28
Claim 28
Claim 29
Claim 29
Claim 30
Claim 31



Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-10 and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010) and further in view of Nikolskiy et al. (U.S. Patent Application Pub. No. US 20150056576 A1).

Claim 1: Ojelund teaches a scanning system for performing intraoral scanning and generating a three-dimensional (3D) rendering of one or more dental sites (i.e. figs. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), the scanning system comprising: 
an intraoral scanner (i.e. figs. 1, 3, the handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of the one or more dental sites when operated in a scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and
a computing device to generate the 3D rendering of the one or more dental sites from the captured scan data of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]) and output the 3D rendering to a display (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]) 
wherein the intraoral scanner comprises at least one of a button or a touch sensor (i.e. fig. 3, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment; para. [0043]) to provide manual interaction with the computing device (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), where: 
a first activation of the at least one of the button or the touch sensor causes the scanning system to enter the scan mode, wherein the 3D rendering has a first visualization during the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
a second activation of the at least one of the button or the touch sensor causes the scanning system to enter an overlay mode (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the computing device is to present a menu on the display while the scanning system is in the overlay mode, the menu comprising one or more menu options (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein to select (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) among the presented menu options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]); 
wherein the computing device is to:
receive, via the intraoral scanner, input associated with one of the presented menu options (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth, is represented on the display; para. [0043]); and 
perform a function based on the received input (i.e. fig. 2, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment. Thus, if the user turns or otherwise moves the hand that holds the handheld device the view of the virtual 3D environment on the display will change accordingly; para. [0043]).
	Ojelund does not explicitly teach wherein the computing device is to present a menu visualized on top of the 3D rendering on the display, wherein the rendering has a second visualization during the overlay mode, the second visualization being different from the first visualization.
	However, 3M teaches wherein the computing device is to present a menu visualized on the display while the scanning system is in the overlay mode (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; page 38), the menu comprising one or more menu options (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; page 38), wherein the 3D rendering has a second visualization during the overlay mode (i.e. Scan Review Mode with menu options; pages 38, 49-62), the second visualization (i.e. Scan Review Mode; pages 38, 49-62) being different from the first visualization (i.e. Scan Mode with different menu options while scanning; pages 41-43), and wherein the intraoral scanner is usable to select among the presented menu options (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80); wherein the computing device (i.e. oral scanner; page 5) is to: receive, via the intraoral scanner (i.e. scanning wand; page 5), input associated with one of the presented menu options (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80); and perform a function based on the received input (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.
Ojelund and 3M do not explicitly teach a menu visualized on top of the 3D.
However, Nikolskiy teaches a menu visualized on top of the 3D (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and 3M to include the feature of Nikolskiy. One would have been motivated to make this modification because it provides an intuitive way to control the displayed object.

Claim 2: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein the one or more menu options comprise options for transitioning to a next segment or previous segment (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein the function is to proceed to a scan of the next segment or to proceed to a scan of the previous segment (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 3: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund does not explicitly teach wherein the one or more menu options comprise at least one of a menu option for proceeding to a next mode or a menu option for repeating or continuing to a previous mode.
However, 3M further teaches wherein the one or more menu options comprise at least one of a menu option for proceeding to a next mode or a menu option for repeating or continuing to a previous mode (i.e. scanning options with repeating or continuing; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 4: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the intraoral scanner is to capture scan data of a first dental site of the one or more dental sites (i.e. fig. 2, pointing the device 100 down can provide that the 3D model 105 of the scanned teeth is shown from a downward viewing angle; para. [0132]) and a second dental site of the one or more dental sites (i.e. fig. 2, the scanner in a horizontal position can provide that the viewing angle is likewise horizontally from the front, such that the 3D model 105 of the scanned teeth is shown from the front; para. [0132]), wherein the first dental site comprises a first one of an upper dental arch or a lower dental arch, wherein the second dental site comprises a second one of the upper dental arch or the lower dental arch (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein an activation of the at least one of the button or the touch sensor causes the scanning system to transition from scanning the first dental site to scanning the second dental site (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 5: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 4. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the at least one of the button or the touch sensor causes the scanning system to transition from scanning the second dental site to scanning a patient bite (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), wherein the patient bite is to be scanned during closure of a patient's mouth with the handheld intraoral scanner directed towards an interface area of the upper dental arch and the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 6: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 5. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the at least one of the button or the touch sensor causes the scanning system to transition (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]) from scanning the patient bite to scanning a preparation tooth on the upper dental arch or the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 7: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches where: an activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode in which a view of the displayed 3D rendering of the one or more dental sites is adjustable (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
3M further teaches where: an activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode in which a view of the displayed 3D rendering of the one or more dental sites is adjustable (i.e. smart scan system with 3D model of the dental sites and is adjustable with menu options; page 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 8: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 7. Ojelund further teaches comprising: a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]), wherein the computing device is to translate detected movement of the handheld intraoral scanner measured by the motion sensor into an input command to adjust the view (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]) of the displayed 3D rendering of the one or more dental sites based on the input command (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]). 

Claim 9: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein the first activation and the second activation are both performed with a same button or touch sensor (i.e. fig. 1, button; para. [0041, 0043]).

Claim 10: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein the first activation and the second activation each comprise a different one of at least one of an upward swipe gesture, a downward swipe gesture, a leftward swipe gesture, a rightward swipe gesture, a hold gesture, a tap gesture, a circular gesture, or a button press gesture (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 12: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches where the first activation is a first type of activation, where the second activation is a second type of activation, and where:
the first type of activation, the second type of activation, or a third type of activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); wherein the computing device is further to perform the following while in the image processing mode: generate a virtual 3D model of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and output the virtual 3D model of the one or more dental sites to the display (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]).

Claim 13: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein a right side and a left side of the intraoral scanner is not fixed, and wherein the computing device is further to: designate a first side of the intraoral scanner as a left side and a second side of the intraoral scanner as a right side (i.e. fig. 2, rotation is naturally sensed by the aid of gyros and/or relative to gravity sensed by an accelerometer. Zooming, i.e. a change in magnification, can for example be achieved by pushing the handheld device forward and backward, respectively. A translational change of the viewing position, i.e., panning, can for example be achieved by pushing the handheld device up/down and/or sideways; para. [0092]).

Claim 14: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 13. Ojelund further teaches wherein the computing device is further to: determine an orientation of the intraoral scanner relative to the display based on a configuration (i.e. fig. 2, rotation is naturally sensed by the aid of gyros and/or relative to gravity sensed by an accelerometer. Zooming, i.e. a change in magnification, can for example be achieved by pushing the handheld device forward and backward, respectively. A translational change of the viewing position, i.e., panning, can for example be achieved by pushing the handheld device up/down and/or sideways; para. [0092]), wherein the first side and the second side of the intraoral scanner are designated based on the determined orientation (i.e. The integration of the user interface functionality in the device 100 is provided by motion sensors (not visible), which can be accelerometers inside the scanner 100, whose readings determine the orientation, as seen in FIGS. 2 a and 2 b, of the display on the screen of the 3D model 105 of the teeth acquired by the scanner 100; para. [0134]).

Claim 15: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 13. Ojelund further teaches wherein the computing device is further to: detect an orientation of the intraoral scanner relative to the display (i.e. The integration of the user interface functionality in the device 100 is provided by motion sensors (not visible), which can be accelerometers inside the scanner 100, whose readings determine the orientation, as seen in FIGS. 2 a and 2 b, of the display on the screen of the 3D model 105 of the teeth acquired by the scanner 100; para. [0134]), wherein the first side and the second side of the intraoral scanner are designated based on the detected orientation (i.e. fig. 2, rotation is naturally sensed by the aid of gyros and/or relative to gravity sensed by an accelerometer. Zooming, i.e. a change in magnification, can for example be achieved by pushing the handheld device forward and backward, respectively. A translational change of the viewing position, i.e., panning, can for example be achieved by pushing the handheld device up/down and/or sideways; para. [0092]).

Claim 16: Ojelund teaches a scanning system for performing intraoral scanning and generating a three-dimensional (3D) rendering of a dental site (i.e. figs. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), the scanning system comprising: 
an intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of the dental site when operated in a scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the intraoral scanner comprising a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]);
a computing device to generate the 3D rendering of the dental site from the captured scan data of the dental site and output the 3D rendering to a display (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]);
wherein the intraoral scanner comprises one or more input devices configured to provide manual interaction with the computing device (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), where: 
a first activation of the one or more input devices causes the scanning system to enter the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
a second activation of the one or more input devices causes the scanning system to enter an overlay mode, wherein the computing device is to present an overlay on the display while the scanning system is in the overlay mode, (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), the overlay comprising one or more application control options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]) for controlling an intraoral scan application, wherein the intraoral scanner is usable to implement the application control options (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]) based on motion input from the motion sensor (i.e. fig. 2, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment. Thus, if the user turns or otherwise moves the hand that holds the handheld device the view of the virtual 3D environment on the display will change accordingly; para. [0043]).
Ojelund does not explicitly teach wherein the computing device is to present an overlay visualized on top of the dental site on the display, wherein the 3D rendering has a second visualization during the overlay mode, the second visualization being different than the first visualization.
However, 3M teaches wherein the computing device is to present an overlay visualized on the display while the scanning system is in the overlay mode (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; pages 38), the overlay comprising one or more application control options for controlling an intraoral scan application (i.e. scanning options for navigating/transitioning; page 38), wherein the intraoral scanner is usable to implement the application control options based on motion input from the motion sensor (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.
However, Nikolskiy teaches an overlay visualized on top of the 3D rendering of the dental site on a display (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and 3M to include the feature of Nikolskiy. One would have been motivated to make this modification because it provides an intuitive way to control the displayed object.

Claim 17: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 16. Ojelund further teaches wherein the overlay comprises at least one of a first option for proceeding to a next segment of the dental site or a second option for returning to a previous segment of the dental site (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

 Claim 18: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 16. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the intraoral scanner is to capture scan data of a first segment of the dental site (i.e. fig. 2, pointing the device 100 down can provide that the 3D model 105 of the scanned teeth is shown from a downward viewing angle; para. [0132]) and a second segment of the dental site (i.e. fig. 2, the scanner in a horizontal position can provide that the viewing angle is likewise horizontally from the front, such that the 3D model 105 of the scanned teeth is shown from the front; para. [0132]), wherein the first segment comprises a first one of an upper dental arch or a lower dental arch, and wherein the second segment comprises a second one of the upper dental arch or the lower dental arch (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein an activation of the one or more input devices causes the scanning system to transition from scanning the first segment to scanning the second segment (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 19: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 18. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the one or more inputs devices causes the scanning system to transition from scanning the second segment to scanning a patient bite segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), wherein the patient bite segment is to be scanned during closure of a patient's mouth with the intraoral scanner directed towards an interface area of the upper dental arch and the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 20: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 16. Ojelund further teaches where: -32-Align Docket No. 1320.US.C1.C1.C1an activation of the one or more input devices causes a view of the 3D rendering of the dental site to become adjustable (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the motion sensor is configured to detect movement of the intraoral scanner, and wherein the computing device is to translate the detected movement of the intraoral scanner into an input command to adjust the view of the 3D rendering of the dental site based on the input command (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 21: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 16. Ojelund further teaches wherein the first activation and the second activation are both performed with a same input device (i.e. fig. 1, the handheld device; para. [0043]).

Claim 22: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 16. Ojelund further teaches wherein the one or more input devices comprise at least one of a button or a touch sensor (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 23: Ojelund teaches an intraoral scanning system (i.e. fig. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), comprising: 
an intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of an oral cavity (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), wherein the intraoral scanner comprises one or more buttons and/or touch sensors (i.e. fig. 3, While holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment; para. [0043]) configured to provide manual interaction (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) with a computing device of the intraoral scanning system (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
the computing device, wherein the computing device is to: 
receive first scan data of a first segment of the oral cavity from the intraoral scanner (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); 
generate a first three-dimensional (3D) rendering of the first segment of the oral cavity using the first scan data (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
output the first 3D rendering to a display, the first 3D rendering having a first visualization (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
receive an activation of at least one button or touch sensor of the one or more buttons and/or touch sensors (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]);
enter an overlay mode responsive to the activation of the at least one button or touch sensor (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and
while in the overlay mode, present an overlay visualized on the display (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]), wherein the overlay comprises application control information for transitioning a scan application to at least one of a previous segment of the oral cavity or next segment of the oral cavity (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) using the intraoral scanner (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
Ojelund does not explicitly teach update the first 3D rendering to have a second visualization, the second visualization being different than the first visualization, and present an overlay visualized on top of the first 3D rendering on the display.
However, 3M teaches update the first 3D rendering to have a second visualization (i.e. Scan Review Mode with menu options; pages 38, 49-62), the second visualization being different than the first visualization (i.e. Scan Mode with different menu options while scanning; pages 41-43), and present an overlay visualized on the display (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.
However, Nikolskiy teaches present an overlay visualized on top of the first 3D rendering on the display (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and 3M to include the feature of Nikolskiy. One would have been motivated to make this modification because it provides an intuitive way to control the displayed object.

Claim 24: Ojelund, 3M, and Nikolskiy teach the intraoral scanning system of claim 23. Ojelund further teaches wherein the computing device is further to: navigate to the next segment based on an input from the intraoral scanner; receive second scan data of the next segment of the oral cavity from the intraoral scanner; -32-Align Docket No. 1320.US.C1.C1generate a second 3D rendering of the next segment (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]) using the second scan data; and output the second 3D rendering to the display (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 25: Ojelund, 3M, and Nikolskiy teach the intraoral scanning system of claim 23. Ojelund further teaches wherein the intraoral scanning system is to operate in a scan mode during receipt of the first scan data, wherein a first activation of the one or more buttons and/or touch sensors causes the intraoral scanning system to enter the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), and wherein a second activation of the one or more buttons and/or touch sensors causes the intraoral scanning system to enter an overlay mode from the scan mode, wherein the overlay (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]) is output to the display while the scanning system is in the overlay mode (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
Ojelund does not explicitly teach wherein the overlay is not output to the display while the system is in the mode.
However, 3M teaches wherein the overlay is not output to the display while the scanning system is in the scan mode (i.e. the scanning options is removed while in the scan mode; page 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an efficient way of displaying navigation guide to a user.

Claim 26: Ojelund, 3M, and Nikolskiy teach the intraoral scanning system of claim 23. Ojelund further teaches wherein the overlay further comprises additional information for adjusting a view of at least the first 3D rendering, wherein the handheld intraoral scanner comprises at least one motion sensor configured to detect movement of the handheld intraoral scanner, and wherein the computing device is to translate the detected movement of the handheld intraoral scanner into an input command and to adjust the view of the displayed 3D rendering based on the input command (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 27: Ojelund, 3M, and Nikolskiy teach the intraoral scanning system of claim 23. Ojelund further teaches wherein the first segment and the next segment are each a different one of an upper dental arch segment, a lower dental arch segment, a bite segment, or a preparation tooth segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

7.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010) and further in view of Bae et al. (U.S. Patent Application Pub. No. US 20190265946 A1).

Claim 28: Ojelund teaches an intraoral scanning system (i.e. figs. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), comprising: 
an intraoral scanner (i.e. figs. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of an oral cavity, wherein the intraoral scanner comprises one or more buttons and/or touch sensors (i.e. fig. 3, button, touch sensitive surface; para. [0038, 0043]) configured to provide manual interaction with a computing device of the intraoral scanning system (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
the computing device, wherein the computing device is to: 
receive an input based on an activation of at least one button or touch sensor of the one or more buttons and/or touch sensors included in the intraoral scanner (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]);
determine, based on the activation of the at least one button or touch sensor of the one or more buttons and/or touch sensors included in the handheld intraoral scanner and a current mode of the intraoral scanning system, a first function to perform (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and  
-33-Align Docket No. 1320.US.C1.C1perform the first function, wherein the first function comprises an overlay mode that outputs an overlay to a display (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]), wherein the overlay comprises information comprising options (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) for transitioning at least one of a) between modes of the intraoral scanning system or b) between scan segments (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0041, 0043]); 
receive an additional input associated with one of the options based on an additional activation of the one or more buttons and/or touch sensors included in the intraoral scanner (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]);
determine, based on the additional activation of the one or more buttons and/or touch sensors included in the intraoral scanner and on the current mode of the intraoral scanning system, a second function to perform (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and
perform the second function (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the second function comprises one of transitioning to a next mode, transitioning to a previous mode, transitioning to a next scan segment, or transitioning to a previous scan segment (i.e. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device. Rotation is naturally sensed by the aid of gyros and/or relative to gravity sensed by an accelerometer. Zooming, i.e. a change in magnification, can for example be achieved by pushing the handheld device forward and backward, respectively; para. [0092]).
Ojelund does not explicitly teach wherein the first function comprises an overlay mode that changes a visualization of a 3D surface of a dental site output to a display by obscuring the 3D surface of the dental site.
However, 3M teaches wherein the first function comprises an overlay mode (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; page 38) that changes a visualization of a 3D surface of a dental site output to a display (i.e. Scan Mode with different menu options while scanning; pages 41-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.
Ojelund and 3M do not explicitly teach obscuring the surface.
However, Bae teaches obscuring the surface (i.e. figs. 3A, 3B, shows an exemplary screen of the user device 100 when the device user executes the rule configuration mode for defining the rule. In an exemplary embodiment of the present invention, the operation depicted in FIG. 3B is of providing the user with a tutorial on the method for defining a rule, and this tutorial provision step may be omitted according to the user's intention; para. [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and 3M to include the feature of Bae. One would have been motivated to make this modification because it reduces power usage and improves battery life of the system by enabling the user to use the system more quickly and efficiently.

Claim 29: Ojelund, 3M, and Bae teach the intraoral scanning system of claim 28. Ojelund further teaches wherein the computing device is further to: receive a second additional input based on a second additional activation of at least one button or touch sensor of the one or more buttons and/or touch sensors (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); receive motion data from at least one motion sensor of the intraoral scanner; translate the motion data into an input command to adjust a view of the 3D surface; and adjust the view of the 3D surface based on the input command (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 30: Ojelund, 3M, and Bae teach the intraoral scanning system of claim 28. Ojelund further teaches wherein the second function (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]) is a function to transition the intraoral scanning system from a current scan segment to the next scan segment, wherein the current scan segment and the next scan segment are each a different one of an upper dental arch segment, a lower dental arch segment, a bite segment, or a preparation tooth segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010) and further in view of Nikolskiy et al. (U.S. Patent Application Pub. No. US 20150056576 A1) and further in view of Bae et al. (U.S. Patent Application Pub. No. US 20190265946 A1).

Claim 11: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund does not explicitly teach wherein details are obscured in the second visualization, and wherein the details are unobscured in the first visualization.
However, Bae teaches wherein details are obscured in the second visualization, and wherein the details are unobscured in the first visualization (i.e. figs. 3A, 3B, shows an exemplary screen of the user device 100 when the device user executes the rule configuration mode for defining the rule. In an exemplary embodiment of the present invention, the operation depicted in FIG. 3B is of providing the user with a tutorial on the method for defining a rule, and this tutorial provision step may be omitted according to the user's intention; para. [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund, 3M, and Nikolskiy to include the feature of Bae. One would have been motivated to make this modification because it reduces power usage and improves battery life of the system by enabling the user to use the system more quickly and efficiently.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kriveshko (Pub. No. US 20070171220 A1), method disclosed herein may include providing a first set of three-dimensional data from a subject, scanning the subject to acquire one or more additional three-dimensional images, test fitting each one of the one or more additional three-dimensional images to the set of three dimensional data, and upon a successful fit, adding the one or more additional three-dimensional images to the set of three-dimensional data.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173